BRETT, Judge, specially
concurring:
I concur except that inasmuch as the general rule permitting the introduction of evidence of other crimes applies only where there are two or more distinct and independent offenses, the rule is not applicable here. See inter alia Turnbow v. State, Okl.Cr., 451 P.2d 387 (1969); Rhine v. State, Okl.Cr., 336 P.2d 913 (1958). I consider that only one offense occurred, so under the facts of this case, the evidence of the subsequent attempted penetration was admissible as part of the res gestae of the offense charged and not as an exception to the other crimes rule.